 
 
I 
111th CONGRESS
1st Session
H. R. 3150 
IN THE HOUSE OF REPRESENTATIVES 
 
July 9, 2009 
Mr. Etheridge (for himself, Mr. Ross, Mr. Kissell, Mr. McIntyre, Mr. Holden, and Mr. Bishop of Georgia) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To require the Secretary of Agriculture to use section 32 of the Act of August 24, 1935, to provide compensation to certain poultry producers whose poultry production contracts were terminated or not renewed because of the closure of poultry processing plants and other cost cutting measures undertaken by a poultry processing company in bankruptcy protection. 
 
 
1.Compensation for economic losses due to loss of poultry production contracts with bankrupt poultry processing companyUsing not more than $50,000,000 of amounts in the fund established under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), and the authority provided by paragraph (3) of the second sentence of such section, the Secretary of Agriculture, acting through the Farm Service Agency, shall provide compensation to poultry producers whose poultry production contracts were terminated or not renewed during the period beginning on July 1, 2008, and ending on the date of the enactment of this Act, because of the closure of poultry processing plants and other cost cutting measures undertaken by a poultry processing company in bankruptcy protection. A poultry producer seeking compensation under this section shall be required to document to the satisfaction of the Secretary the termination or non-renewal of a production contract and the subsequent economic losses incurred by the producer as a result of the termination or non-renewal of the contract by the poultry processing company.  
 
